Order entered June 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01470-CV

                     SAM GRIFFIN FAMILY INVESTMENTS-I, INC.
                   D/B/A BUMPER TO BUMBER CAR WASH, Appellant

                                                V.

                  DALLAS CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-10450-H

                                            ORDER
       We REINSTATE this appeal.

       In an order dated June 6, 2013, the Court ordered Gary Fitzsimmons, Dallas County

District Clerk, to file a supplemental clerk’s record containing the trial court’s findings of fact

and conclusions of law. The Court received the requested supplemental clerk’s record on June

12, 2013. Appellant’s brief is due thirty days from the date of this order.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE